243 F.2d 42
Reverend Merle E. PARKER, D.D., Appellant,v.Arthur E. SUMMERFIELD, Postmaster General of the United States, Appellee.
No. 13437.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1957.
Decided March 28, 1957.

Appeal from the United States District Court for the District of Columbia; James R. Kirkland, Judge.
Messrs. Horace J. Donnelly, Jr., and Arthur V. Sullivan, Jr., Washington, D. C., submitted on the brief for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll, Asst. U. S. Atty., and William F. Becker, Asst. U. S. Atty. at the time record was filed, were on the brief, for appellee.
Before FAHY, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court will be affirmed, appellant not having exhausted his administrative remedies. Cadillac Publishing Co. v. Summerfield, 97 U.S.App.D.C. 14, 227 F.2d 29, certiorari denied, 1955, 350 U.S. 901, 76 S. Ct. 179, 100 L. Ed. 791.


2
Affirmed.